Order entered September 23, 2014




                                            In The
                                     Court of Appeals
                              Fifth District of Texas at Dallas
                                      No. 05-14-00713-CR
                                      No. 05-14-00714-CR
                                      No. 05-14-00715-CR

                        MICHAEL DAN ALLEN JOHNSON, Appellant

                                              V.

                                THE STATE OF TEXAS, Appellee

                     On Appeal from the 366th Judicial District Court
                                   Collin County, Texas
          Trial Court Cause Nos. 366-81546-2013, 366-81547-2013, 366-81548-2013

                                          ORDER
        The Court GRANTS court reporter Jenny Bonnes Hoyt’s motion for extension of time to

file the reporter’s record.

        We ORDER Ms. Hoyt to file the reporter’s record within THIRTY (30) DAYS from the

date of this order.


                                                     /s/   ADA BROWN
                                                           JUSTICE